Citation Nr: 1146502	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen and grant a claim for service connection for bilateral hearing loss, to include whether service connection can be granted.  

2.  Whether there is new and material evidence to reopen and grant a claim for service connection for tinnitus, to include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Claims for service connection for bilateral hearing loss and tinnitus were previously denied by the RO in November 2001.  Evidence presented since November 2001 relates to unestablished facts necessary to substantiate the claims of service connection.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's hearing loss is due to in-service noise exposure.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is due to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for hearing loss has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

2.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


3.  New and material evidence sufficient to reopen the claim for service connection for tinnitus has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The decision below reopens and grants service connection for hearing loss and tinnitus.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

Request to Reopen

Claims of entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in a November 2001 rating decision from which the Veteran did not file a notice of disagreement.  That rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because, although the evidence documented that the Veteran had been diagnosed with tinnitus and hearing loss as defined by 38 C.F.R. § 3.385, the weight of the evidence did not suggest that the hearing loss or tinnitus onset in service or was causally related to service.  At the time of the prior decision, the evidence included the Veteran's history of noise exposure, the service treatment records, and September 2001 VA audiologic and ear disease examinations.  The RO determined that the VA ears examiner's opinion that hearing loss and tinnitus were more likely than not due to acoustic trauma while in the military was not persuasive as the examiner did not comment on the normal audiogram findings on the service separation examination. 

Evidence submitted in conjunction with the application to reopen includes private physicians' opinions dated in February 2007 and October 2011 relating the Veteran's current hearing loss and tinnitus to noise exposure during military service.  This evidence both new and material in that it was previously unseen, it relates to unestablished facts necessary to substantiate the claims, namely the existence of a link between the currently diagnosed hearing loss and tinnitus and service, and it raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claims are reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the September 2007 statement of the case reopened the claims and considered them on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the Veteran has been diagnosed with bilateral hearing loss (as defined by38 C.F.R. § 3.385) as well as tinnitus.  See, e.g., September 2001 and February 2007 VA examination records.  The Veteran contends that his hearing loss and tinnitus are the result of noise exposure as a helicopter and aircraft engine mechanic in the Army.  The Board finds the history of in-service noise exposure credible and consistent with his service as reported on his DD-214.  See 38 C.F.R. §§ 3.303(a), 3.159(a)(2).  Thus, in-service noise exposure is conceded, and the remaining issue is whether the currently diagnosed hearing loss and tinnitus is related to the inservice noise exposure.

The service treatment records do not show any complaints related to hearing loss or tinnitus.  On the service separation examination in April 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
-5 (0)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A VA examination in September 2001 noted the Veteran reported complaints of hearing loss and tinnitus since 1990 after a slow deterioration of his hearing since 1966.  The Veteran reported that he was exposed to noise from helicopter engines and rotors in service; he indicated that he wore hearing protection in service.  The examiner diagnosed bilateral hearing loss and tinnitus, more likely than not due to acoustic trauma while in the military.


On the authorized audiological evaluation in September 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
55
LEFT
25
25
35
65
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

A private otolaryngologist's statement dated in February 2007 noted that the Veteran was seen with complaints of hearing loss and tinnitus.  The physician, after reviewing the Veteran's DD-214 and conducting an audiologic examination, stated that the Veteran had neurosensory hearing loss which was more pronounced than the examiner would have expected for the Veteran's age, adding "[t]his is more likely than not secondary to noise exposure sustained while being in the military.  Tinnitus secondary to same noise exposure."

A VA examination was conducted in February 2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
60
60
LEFT
25
25
45
70
75

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  It was the examiner's opinion that hearing loss and tinnitus were not caused by or a result of noise trauma in the Army as the separation examination indicated normal hearing bilaterally, and the Veteran reported that tinnitus started 10 years after separation from the Army.

The Veteran submitted, with waiver of RO consideration, an opinion dated in October 2011 from a private physician who reviewed the Veteran's claims folder and summarized the relevant medical history.  The physician stated that at first hearing loss due to acoustic trauma may be temporary, with hearing returning to normal after several days, but that if exposure occurs repeatedly the ears will eventually lose their ability to bounce back, resulting in permanent hearing degradation.  She stated that, in general, sensorineural hearing losses tended to have greater threshold elevation at each higher frequency.  She also noted that tinnitus was a common otologic symptom secondary to numerous etiologies, including noise exposure.  The physician stated that hearing loss usually develops over several years, so it would not be unusual to find normal audiometry on discharge from the military as in the Veteran's case.  She noted that the recent audiograms showed a pattern of hearing loss consistent with noise-induced hearing loss, and she agreed with the previous examiners of record who found that it was at least as likely as not the Veteran's service-related noise exposure, in addition to causing tinnitus, also contributed to his bilateral hearing loss.

After review of the evidence, the Board finds that service connection is warranted.  The medical opinion evidence of record appears to be at least in relative equipoise on the question of a nexus between the current bilateral hearing loss and tinnitus and the Veteran's recognized inservice noise exposure.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).  










      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened and service connection is granted.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened and service connection is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


